     Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 1 of 14
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               December 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION

In Re Matthew John Date, Debtor.                 §
                                                 §
RSL FUNDING, LLC,                                §    Civil Action No. H-20-878
                                                 §
                       Plaintiff-Appellant       §    Adversary Case No. 15-03185
                                                 §
v.                                               §
                                                 §
MATTHEW JOHN DATE,                               §
                                                 §
                       Defendant-Appellee.       §

                               MEMORANDUM AND OPINION

       Stewart Feldman is a lawyer, businessman, and frequent litigant. In his many trips to the

courts, he, with related business entities, has been repeatedly told that he was taking frivolous or

unwarranted litigation positions. Feldman’s current litigation position is no better.

       Feldman is a principal member of RSL Funding, LLC. This appeal arises from the violation

of a 1996 injunction barring Feldman and related business entities1 from, among other things, filing

adversarial proceedings in the United States Bankruptcy Court for the Southern District of Texas.

This is the second appeal in this case, which builds on decades of litigation and filings across

different courts. (See Docket Entry No. 25 (Civil Action No. 17-3568)). The court’s prior findings

and conclusions are the law of the case. United States v. Bazemore, 839 F.3d 379, 385 (5th Cir.

2016) (per curiam); Randall v. Astrue, 570 F.3d 651, 655 n.4 (5th Cir. 2009) (per curiam). The

appeal requires this court to decide if the bankruptcy court abused its discretion in denying the

motion for leave to proceed with the adversary proceeding. Based on the briefs, the record, and


1
  The entities that Feldman owns or controls include Rapid Settlements, Ltd., RSL Funding, LLC, Rapid
Management Corporation, FinServ Casualty Corporation, A.M.Y. Casualty & Property Insurance
Corporation, and The Feldman Law Firm. (See Docket Entry No. 162 at 1 (Civil Action No. 12-2044)
(designating the “Feldman Entities”)).
         Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 2 of 14




the applicable law, the court concludes that the bankruptcy court did not abuse its discretion.

Feldman and RSL have presented arguments that lack any basis in the record or the law. This

appeal is dismissed.

          The reasons for these rulings are explained below.

I.        Background

          This brief history is based on the court’s prior findings of fact in this case and the record

on appeal.

     •    In 1996, Feldman was involved in multiple state and federal court proceedings centered on

business disputes he, his associates, and associated entities, had with third parties and coinvestors.

Feldman often served as the lawyer for himself, his associates, and their entities. In those cases,

Feldman committed “various acts of misconduct,” which inflicted financial costs on his opponents

and wasted judicial resources. (Docket Entry No. 25 at 2 (Civil Action No. 17-3568)).

     •    Bankruptcy Court Judge William Greendyke, one of the judges who presided over a

number of cases involving Feldman, found and concluded, after hearings and careful analysis, that

Feldman’s conduct warranted sanctions. In response to initial and ongoing misconduct, Judge

Greendyke ordered various sanctions across several cases. (Id. at 2–7).

     •    Most relevant here, Judge Greendyke in June 1996 imposed sanctions against Feldman and

others that included the following permanent injunction:

          6.      The following entities are permanently enjoined from (i) filing a voluntary
          bankruptcy petition; (ii) filing or joining in an involuntary bankruptcy petition against any
          entity; (iii) filing a notice of removal pursuant to 28 U.S.C. § 1452; or, (iv) filing an
          adversary proceeding in the United States Bankruptcy Court:

                 (a)     Stewart A. Feldman;

                 (b)     Marla B. Matz (Feldman’s wife);




                                                    2
        Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 3 of 14




                (c)    Any corporation in which Stewart A. Feldman owns any legal, beneficial or
                equitable interest, direct or indirect, of any size whatsoever;

                (d)      Any partnership in which Stewart A. Feldman owns any legal, beneficial or
                equitable interest, direct or indirect, of any size whatsoever, whether such interest
                is as a general partner, a limited partner, or otherwise;

                (e)    Any corporation in which Marla Matz owns any legal, beneficial or
                equitable interest, direct or indirect, of any size whatsoever; and,

                (f)      Any partnership in which Marla Matz owns any legal, beneficial or
                equitable interest, direct or indirect, of any size whatsoever, whether such interest
                is as a general partner, a limited partner, or otherwise.

         Any entity that is governed by this paragraph 6 may seek relief from this injunction by
         filing an appropriate motion before this Court. Any entity that violates the injunction
         contained in this paragraph will be referred to the United States District Court for
         prosecution for criminal contempt. Such a referral will occur only if the Court determines
         that a violation has occurred after notice and hearing in accordance with then applicable
         law.

(Docket Entry No. 2 at 996).

    •    Judge Greendyke entered that injunction in two cases, and Feldman appealed. Chief

District Court Judge Norman Black dismissed the appeal as untimely on September 19, 1996.

(Docket Entry No. 25 at 7, 10 (Civil Action No. 17-3568)); (see Docket Entry No. 8 (Civil Action

No. 96-2473)). On October 23, 1996, Chief Judge Black denied Feldman’s motion for

reconsideration “as untimely and on the merits.” (Docket Entry No. 11 (Civil Action No. 96-

2473)). The injunction was not appealed further.2

    •    Two decades later, in March 2015, Matthew John Date filed for Chapter 7 bankruptcy.

(Docket Entry No. 25 at 10 (Civil Action No. 17-3568)). RSL filed an adversary complaint in

Date’s bankruptcy case in July 2015, alleging that RSL held an unsecured claim against Date for



2
 RSL alleges that Judge Greendyke’s injunction underwent a different procedural journey, which led to it
being dissolved. District Court Judge Andrew Hanen previously rejected RSL’s view and held that, even if
RSL’s version of events were procedurally correct, the outcome would nonetheless be that Judge
Greendyke’s injunction remained in effect. (Docket Entry No. 25 at 10 (Civil Action No. 17-3568)).


                                                   3
       Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 4 of 14




over $470,000, which was nondischargeable under 11 U.S.C. §§ 523(a)(4), (6). (Docket Entry

No. 1 (Adv. No. 15-3185)).

   •      On April 13, 2017, Bankruptcy Court Judge Karen Brown held a hearing on RSL’s

adversary claim. During that hearing, Feldman testified that he was the Chief Executive Officer

and managing member of RSL. Date orally moved to dismiss RSL’s adversary claim on the ground

that RSL and Feldman were violating Judge Greendyke’s injunction. Judge Brown suspended the

proceeding, asked for briefing on the issue, and ordered Feldman to provide the court a list of all

matters that he had filed in the bankruptcy court since the injunction’s effective date. (Docket

Entry No. 25 at 10 (Civil Action No. 17-3568)).

   •      On April 20 and 21, 2017, Feldman responded to Date’s motion to dismiss. (Docket Entry

Nos. 57, 58 (Adv. No. 15-3185)). He argued that the injunction no longer existed; that he was no

longer bound by it; or that, because he had a good-faith belief that the injunction was no longer in

existence, dismissal with prejudice would be an inappropriate “death penalty” sanction. (Docket

Entry No. 25 at 10–11 (Civil Action No. 17-3568)).

   •      On May 4, 2017, RSL filed, in Civil Action No. 96-2489, an expedited motion for leave to

proceed with the adversary proceeding in Date’s bankruptcy case. (Docket Entry No. 2 at 430–37;

Docket Entry No. 101 (Civil Action No. 96-2489)). RSL asked that, if the district court found that

the injunction still applied, the court impose some lesser sanction than dismissal with prejudice

and allow the adversary proceeding to continue. (Docket Entry No. 101 (Civil Action No. 96-

2489)).

   •      On August 17, 2017, Bankruptcy Court Judge Karen Brown dismissed RSL’s adversary

claim, with prejudice. (Docket Entry No. 68 (Adv. No. 15-3185)). Judge Brown found that the

injunction remained in effect, that Feldman had violated the injunction at least three times before



                                                  4
       Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 5 of 14




violating it in Date’s bankruptcy proceeding, and that Feldman knew or should have known of the

injunction. (Docket Entry No. 25 at 11, 22 (Civil Action No. 17-3568); Docket Entry No. 2 at 317–

25).

   •    On September 5, 2017, RSL moved Judge Brown to reconsider. (Docket Entry No. 71

(Adv. No. 15-3185)).

   •    On October 17, 2017, RSL filed, in the district court, an expedited motion for an oral

hearing on its motion to proceed with the adversary proceeding. (Docket Entry No. 108 (Civil

Action No. 96-2489)).

   •    On October 31, 2017, Bankruptcy Court Judge Karen Brown denied RSL’s motion for

reconsideration. (Docket Entry No. 74 (Adv. No. 15-3185)).

   •    In November 2017, RSL appealed Judge Brown’s dismissal of the adversary proceeding

and denial of reconsideration. (Docket Entry Nos. 77, 79 (Adv. No. 15-3185); Docket Entry No. 1

(Civil Action No. 17-3568)).

   •    On November 21, 2017, District Court Judge Melinda Harmon denied as moot RSL’s

expedited motion for a hearing on its motion for leave, because RSL was appealing Judge Brown’s

“orders denying its leave to proceed with the adversary proceeding.” (Docket Entry No. 109 (Civil

Action No. 96-2489)). RSL appealed Judge Harmon’s order denying the motion for a hearing to

the Fifth Circuit on December 18, 2017. (Docket Entry Nos. 110, 111 (Civil Action No. 96-2489)).

   •    On March 30, 2018, RSL moved Judge Harmon to clarify her November 21, 2017, order.

(Docket Entry No. 113 (Civil Action No. 96-2489)).

   •    On April 12, 2018, Judge Harmon granted RSL’s motion to clarify. Judge Harmon stayed

her ruling on RSL’s motion for leave to proceed with the adversary proceeding pending the

resolution of RSL’s bankruptcy appeal. (Docket Entry No. 114 (Civil Action No. 96-2489) (citing



                                               5
       Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 6 of 14




Civil Action No. 17-3568)). RSL dismissed its Fifth Circuit appeal, without prejudice. (Docket

Entry No. 116 (Civil Action No. 96-2489)).

   •    RSL’s bankruptcy appeal proceeded in the district court as Civil Action No. 17-3568. RSL

asserted that Judge Brown erred because (1) she did not find bad faith, (2) she did not consider a

lesser sanction than dismissal without prejudice, (3) she did not provide an opportunity for the

parties to be heard, and (4) Judge Greendyke’s injunction was invalid. (Docket Entry No. 25 at

11–12 (Civil Action No. 17-3568)).

   •    On November 1, 2019, District Court Judge Andrew Hanen affirmed Judge Brown in all

but one area. Judge Hanen rejected RSL’s arguments except that Judge Brown erred by not

considering a lesser sanction than dismissal with prejudice. (Id. at 22–23). Judge Hanen reasoned

that enforcement of Judge Greendyke’s injunction aimed to “put the parties back to where they

should have been absent the violation.” (Id. at 23). Because dismissal with prejudice might not be

the only way to accomplish that goal, Judge Hanen reformed Judge Brown’s order to be a dismissal

without prejudice. (Id. at 23–24).

   •    On November 15, 2019, RSL moved Judge Hanen to amend his order as to alleged factual

discrepancies and to reconsider his dismissal of the adversary proceeding. (Docket Entry No. 26

(Civil Action No. 17-3568)). RSL argued that, although the adversary proceeding was now

dismissed without prejudice, RSL remained unable to proceed with its adversary claim because

the statutory deadlines had expired, making the dismissal without prejudice functionally equivalent

to dismissal with prejudice. RSL argued that this violated the intent of the injunction and asked

Judge Hanen to set aside Judge Brown’s dismissal and grant RSL’s motion for leave that was

pending in Civil Action No. 96-2489. (Id.; Docket Entry No. 2 at 678–82).




                                                6
         Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 7 of 14




    •     On December 17, 2019, District Court Judge Andrew Hanen denied RSL’s motion for

reconsideration as to the factual discrepancies. As to the dismissal issue, Judge Hanen neither

granted nor denied the motion. Instead, Judge Hanen remanded the case and referred Civil Action

No. 96-2489 to the bankruptcy court, solely for consideration of RSL’s motion for leave. (Docket

Entry No. 28 (Civil Action No. 17-3568); Docket Entry No. 2 at 676–77). Judge Hanen remanded

the motion to the bankruptcy court to determine “whether leave should be granted and what

following steps, if any, need to be taken for this case to be concluded.” (Docket Entry No. 2 at

677; Docket Entry No. 28 (Civil Action No. 17-3568); Docket Entry No. 93 (Adv. No. 15- 3185);

Docket Entry No. 117 (Civil Action No. 96-2489)).

    •     Bankruptcy Court Judge Christopher M. López held an initial hearing on January 22, 2020,

and an evidentiary hearing on February 18, 2020. (Docket Entry No. 107 at 3 (Adv. No. 15-3185)).

In its brief, RSL argued that: (i) its failure to seek leave to file its adversary complaint “was – at

worst – inadvertent,” because Feldman believed that the injunction was not in effect; (ii) the district

court order was a “death penalty sanction,” because statutory limitations meant that dismissal

without prejudice prevented RSL from pursuing its claims against Date; (iii) RSL’s adversary

complaint presented viable claims against Date; and (iv) if the bankruptcy court granted the motion

for leave, it should vacate its earlier dismissal order and allow RSL to continue the adversary

proceeding. (Id.).

    •     Less than three hours before the evidentiary hearing, RSL filed a “corrected brief,” which

included a footnote presenting a baseless argument that RSL was not bound by the injunction

because it is an LLC and the injunction allegedly applied to only corporations and partnerships.

(Id.).




                                                  7
        Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 8 of 14




    •    On February 26, 2020, Bankruptcy Court Judge Christopher M. López denied RSL’s

motion for leave. (Docket Entry No. 107 (Adv. No. 15-3185)). Judge López first rejected RSL’s

argument that it was not subject to the injunction because: (1) it did not raise the argument in its

motion for leave, its bankruptcy appeal, or its motion for reconsideration, making it untimely and

waived; and (2) the argument contradicted Judge Hanen’s finding that the injunction applied to

RSL. (Docket Entry No. 2 at 770–71). Next, Judge López rejected RSL’s and Feldman’s argument

that their violation of the injunction was inadvertent, because Feldman had appealed the injunction

unsuccessfully and failed to offer any reasonable explanation for his asserted belief that the

injunction did not exist or no longer existed. (Id. at 772). Judge López rejected RSL’s argument

that dismissal without prejudice is a “death-penalty sanction,” because (1) dismissal of the

adversary proceeding “was not a sanction, but merely enforcement of the Injunction,” and (2)

Judge Hanen had held that dismissal without prejudice, in conjunction with a monetary sanction,

was appropriate. (Id. at 773–74). Finally, Judge López “considered” RSL’s argument that its

complaint alleged viable causes of action, but held that “given the above – even considering all of

RSL’s arguments – does not justify granting the Motion for Leave.” (Id. at 774). Judge López

denied RSL’s motion for leave and affirmed the dismissal of the adversary proceeding without

prejudice. (Id.).

    •    On March 9, 2020, RSL filed this appeal. (Docket Entry Nos. 111, 112, 114 (Adv. No. 15-

3185); Docket Entry No. 1). This court heard oral argument on the issues. Each issue is analyzed

below.

         Feldman has unsuccessfully challenged Judge Greendyke’s injunction four times. Chief

District Court Judge Norman Black twice affirmed the injunction. (Docket Entry Nos. 8, 11 (Civil

Action No. 96-2473)). District Court Judge Andrew Hanen and Bankruptcy Court Judge Karen




                                                 8
      Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 9 of 14




Brown both concluded that the injunction remains effective and that Feldman has repeatedly

violated it. Today, the court again addresses additional consequences of Feldman’s conduct.

II.     The Scope and Standard of Review

        A.      Scope

        Because this is the second appeal in this case, prior factual findings and legal conclusions

are final and nonreviewable. See Bazemore, 839 F.3d at 385 (“Under the law of the case doctrine,

an issue of fact or law decided on appeal may not be reexamined . . . on remand or by the appellate

court on a subsequent appeal.” (internal quotation marks omitted)); Astrue, 570 F.3d at 655 n.4

(discussing the doctrine and its exceptions); United States v. Matthews, 312 F.3d 652, 657 (5th

Cir. 2002) (the law-of-the-case doctrine “discourages opportunistic litigants from appealing

repeatedly in hopes of obtaining a more sympathetic panel of this court”). Although there are

exceptions, RSL does not allege that any apply.3 And this court’s independent review shows no

basis for reexamining or amending prior rulings in this case. The court’s present review is of the

bankruptcy court’s denial of RSL’s motion for leave to proceed with the adversary proceeding and

dismissal of the adversary proceeding without prejudice.

        B.      Standard

        “When reviewing a bankruptcy court’s decision . . . a district court functions as a[n]

appellate court and applies the standard of review generally applied in federal court appeals.” In

re Renaissance Hosp. Grand Prairie Inc., 713 F.3d 285, 293 (5th Cir. 2013) (internal quotation

marks omitted). The court reviews de novo the bankruptcy court’s conclusions of law and its


3
  RSL argues that this appeal is not the second in this case, because its motion for leave has not been
previously appealed. (Docket Entry No. 14 at 11–13). But the law-of-the-case doctrine applies to applicable
issues and findings raised on earlier appeals. See Ward v. Santa Fe Indep. Sch. Dist., 393 F.3d 599, 605
(5th Cir. 2004) (because the Fifth Circuit “already affirmed [a] particular finding by the district court,” it
would “not revisit the matter”). This is the second appeal in Adv. No. 15-3185. (Docket Entry Nos. 79, 114
(Adv. No. 15-3185)).


                                                      9
       Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 10 of 14




resolution of mixed questions of law and fact but reviews its factual findings for clear error. In re

San Patricio Cty. Cmty. Action Agency, 575 F.3d 553, 557 (5th Cir. 2009).

III.     Analysis

         A.     Waiver

         RSL asserts that the bankruptcy court erred in finding that it waived the argument that RSL

was not subject to the injunction Judge Greendyke had entered. RSL did not raise this argument in

the adversary proceeding or on its first appeal. It raised the argument only in response to a

postdismissal motion for contempt and, after remand, in a footnote in a brief filed hours before a

hearing. (Docket Entry No. 2 at 486–87; Docket Entry No. 107 at 3 (Adv. No. 15-3185)). RSL

waived the issue. See Andrade v. Chojnacki, 338 F.3d 448, 457 (5th Cir. 2003) (“Issues not raised

on appeal are waived.”); Scher v. Deutsche Bank Trust Co., 634 F. App’x 435, 438–39 (5th Cir.

2015) (“issues not raised on appeal in the brief of the appellant may be considered waived”).

         Even if RSL had not waived the argument that the injunction did not apply to it, the

argument fails. The argument is foreclosed by the courts’ (plural) prior findings that RSL is subject

to, and in violation of, the injunction. (Docket Entry No. 25 at 17, 23 (Civil Action No. 17-3568)).

Those findings are well-founded, supported by ample evidence in the record, and no basis for

reexamination is present.

         B.     RSL’s Motion for Leave

         This court reviews for abuse of discretion the bankruptcy court’s decision enforcing a

sanctions order. Hill v. City of Austin Pub. Works, 707 F. App'x 293 (5th Cir. 2017) (per curiam);

Gelabert v. Lynaugh, 894 F.2d 746, 747–48 (5th Cir. 1990) (per curiam).

         The bankruptcy court denied RSL’s motion for leave to proceed with the adversary

proceeding for three reasons: (1) RSL’s failure to comply with the injunction was not inadvertent;




                                                 10
    Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 11 of 14




(2) dismissal without prejudice is not a sanction; and (3) even if RSL’s adversary claim was viable,

the record of its conduct amply supported dismissal. (Docket Entry No. 2 at 773–74). RSL argues

that the bankruptcy court abused its discretion by not reviewing RSL’s motion for frivolousness,

as the Fifth Circuit did in Stewart v. Thaler, 375 F. App’x 426, 427 (5th Cir. 2010) (per curiam),

and Carr v. Capital One, N.A., 460 F. App’x 461, 467–68 (5th Cir. 2012) (per curiam). (Docket

Entry No. 10 at 26–33; Docket Entry No. 14 at 24).

       The bankruptcy court was not required to consider whether RSL’s adversary claim was

frivolous, because, unlike Stewart and Carr, the injunction here was not specifically or only based

on a finding of frivolous litigation. See Stewart, 375 F. App’x at 427 (citing Stewart v. City of

Mesquite, Texas, 149 F.3d 1178, No. 96-10931, 1998 WL 414239, at *1 (5th Cir. 1998) (per

curiam) (because the litigant “fail[ed] to comply with a court order that he cease filing scandalous

materials,” the court barred him from filing pleadings or documents without advance permission

and ordered that attempts “to file frivolous pleadings” would “result in further sanctions”)); Carr,

460 F. App’x at 463 (“[A]s a sanction for filing frivolous pleadings and appeals,” the court barred

the litigant from filing pleadings or documents without advance permission.). Judge Greendyke’s

injunction was based on Feldman’s bad faith in commencing bankruptcy proceedings and on his

continuing and ongoing litigation conduct. (See Docket Entry No. 2 at 994; Docket Entry No. 68

at 9 (Adv. No. 15-3158) (the injunction aims “to curb Feldman’s vexatious litigation tactics”)).

The possibility that the conduct might have also led to frivolous legal and factual arguments did

not require a separate finding to that effect.

       Feldman, and his entities, have a long history of being sanctioned for bad faith litigation

tactics and baseless (another word for frivolous) arguments and positions. (See, e.g., Docket Entry

No. 72, FinServ Cas. Corp. et al. v. Settlement Funding LLC et al., No. H-10-0264 (S.D. Tex. Oct.




                                                 11
    Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 12 of 14




28, 2014); Docket Entry No. 64, Fidelity & Guar. Life Ins. Co. v. Harrod, et al., No. 1:05-cv-

02732-CCB (D. Md. Sept. 27, 2007)). That history includes sanctions for violating court orders.

See, e.g., Symetra Life Ins. Co. v. Rapid Settlements, Ltd., No. H-05-3167, 2007 WL 1643211 (S.D.

Tex. June 4, 2007) (violation of injunction); CNA STRUCTURED SETTLEMENTS, INC. and

Continental Assurance Company v. RAPID SETTLEMENTS, LTD. and Willie T. Lawrence,

No. 2006-7751, 2007 WL 2383601 (N.Y. Sup. Ct. June 25, 2007) (trial order) (violation of the

court’s oral decision and written order); (Docket Entry No. 72 at 8, FinServ Cas., No. 4:10-cv-

00264 (“The Feldman entities have offered no credible excuse for their failures to timely comply

with the court’s orders.”). Clearly, the cause of Judge Greendyke’s concern two decades ago has

not dissipated or lessened over time.

       Bankruptcy Court Judge Christopher M. López appropriately reviewed RSL’s motion for

leave. Judge Greendyke’s injunction was aimed at preventing Feldman’s repeated abuse of the

judicial process and resulting waste of judicial and party resources. The record is replete with

examples of Feldman’s bad faith in the way that he, and entities that he owns or controls, engage

the courts and conduct litigation. Feldman, and related entities, have violated the injunction at least

four times. See Rapid Settlements, Ltd. v. Shcolnik (Adv. No. 07-03124); Feldman, et al. v. Watts

(Adv. No. 16-03129); Capstone Assoc. Servs., Ltd. v. Genitempo (Adv. No. 15-3270).

       Feldman and RSL have repeatedly alleged that he believed the injunction entered years

ago, with ample and good cause, had expired, making the violations inadvertent. In the bankruptcy

court, Feldman testified that he would have moved for leave to proceed if he had thought that

“there was a one-millionth of 1 percent chance” that the injunction remained in effect. (Docket

Entry No. 119 at 122 (Adv. No. 15-3185)). The record belies Feldman’s assertion that he believed,

reasonably or otherwise, that the injunction was ineffective, expired, or invalid. Feldman had




                                                  12
    Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 13 of 14




appealed the injunction, without success, and sought rehearing of his appeal, without success.

(Docket Entry No. 25 at 7 (Civil Action No. 17-3568) (citing Docket Entry Nos. 1, 8, 9, 11 (Civil

Action No. 96-2473))). An injunction issued by a court of competent jurisdiction “must be obeyed

until the injunction is vacated or withdrawn.” W.R. Grace & Co. v. Local Union 759, Int'l Union

of United Rubber, Cork, Linoleum & Plastic Workers of Am., 461 U.S. 757, 766 (1983). RSL’s

failure to seek leave before filing Adv. No. 15-3185 was neither inadvertent nor a good faith

mistake. Feldman, and RSL, appear to be acting in bad faith in not seeking relief from the

injunction and then claiming that they did not believe it was necessary. The bankruptcy court did

not err in denying the motion to leave.

       C.      Dismissal Without Prejudice

       The argument that the bankruptcy court erred in dismissing the adversary proceeding

without prejudice is straightforward, but unpersuasive. Judge Hanen, in the prior appeal, held that

dismissal with prejudice was improper because dismissal without prejudice would put the parties

back in the position that they would have occupied had RSL not violated the injunction. (Docket

Entry No. 25 at 22–23 (Civil Action No. 17-3568)). District Court Judge Andrew Hanen reformed

the bankruptcy court’s order only to make the dismissal without prejudice. (Id. at 23).

       In moving for reconsideration, RSL argued that, because statutory filing deadlines had

passed and RSL could not restart its adversary proceeding, dismissal without prejudice was

functionally equivalent to dismissal with prejudice. (Docket Entry No. 26 (Civil Action No. 17-

3568)). Judge Hanen remanded that motion, along with RSL’s motion for leave, to the bankruptcy

court. The bankruptcy court affirmed its dismissal without prejudice. RSL reasserts its argument:

dismissal, with or without prejudice, leads to the same end, and that end does not put RSL back in

the position that it would have occupied had it not violated the injunction.




                                                 13
      Case 4:20-cv-00878 Document 18 Filed on 12/01/20 in TXSD Page 14 of 14




          RSL’s argument is based on the false premise that, had it not violated Judge Greendyke’s

injunction, it would have been able to pursue its adversary claim against Date. That is not accurate.

Had RSL not violated the injunction, it would have been entitled only to seek leave and, if

successful, commence an adversary proceeding. RSL sought leave. It was denied, for good and

ample reasons. As discussed above, the bankruptcy court did not err in denying leave. Dismissal

of the action without prejudice was neither error nor contrary to this court’s prior holding on

appeal.

IV.       Conclusion

          RSL’s and Feldman’s problems are of their own making. The opinion of the bankruptcy

court is affirmed. This appeal is dismissed.

                 SIGNED on December 1, 2020, at Houston, Texas.


                                                      ____________________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge




                                                 14
